Citation Nr: 1517221	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative residuals, fracture left ankle, with hardware, to include osteoarthritis of the left ankle.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the Veteran moved to Connecticut and jurisdiction was transferred to the RO in Hartford, Connecticut.

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a claim of entitlement to a TDIU was raised by evidence of record which indicated that the Veteran may be unemployable due to the effects of his left ankle disability and migraines.  See April 2010 VA Form 21-8940.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disabilities, a claim for a TDIU is properly before the Board.

Following a January 2015 VA examination, in a March 2015 rating decision, the RO granted service connection for osteoarthritis, post-operative residuals of fractured left ankle.  The RO deferred assigning a rating for the osteoarthritis since the Veteran's increased rating ankle claim was before the Board.  The Board will consider osteoarthritis as part of the appeal before the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to May 12, 2010, the Veteran's service-connected for postoperative residuals, fracture left ankle, with hardware was manifested by pain on motion, with no objective signs of limited range of motion or arthritis.  
2.  Since May 12, 2010, the Veteran's service-connected for postoperative residuals, fracture left ankle, with hardware has progressed to include osteoarthritis with limited dorsiflexion range of motion; continued pain associated with hardware, not relieved by medication.  

3.  The Veteran is currently service-connected for migraine headaches, rated at 30 percent disabling; postoperative residuals, fracture, left ankle, with hardware, rated as 10 percent disabling; chronic adjustment disorder with depressed mood, rated as 10 percent disabling; and a scar, rated as noncompensable.  His combined rating is 40 percent.

4.  The Veteran's service-connected disabilities do not prevent him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected postoperative residuals, fracture left ankle, with hardware, prior to May 12, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5271 (2014).

2.  The criteria for a 20 percent rating, but no higher, for the service-connected postoperative residuals, fracture left ankle, with hardware, including osteoarthritis, have been met from May 12, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2014).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in January 2010, February 2010 and May 2010 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim for an increase, as well as for a TDIU.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  
In regard to the duty to assist, the Veteran was afforded VA examinations in April 2009, May 2010 and January 2015.  The examiners reviewed the Veteran's claims folder and provided an assessment of the Veteran's current symptoms.  Therefore, the Board finds that the examinations are adequate for rating purposes. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


III.  Increased Rating for Left Ankle

The Veteran's postoperative residuals, fracture left ankle, with hardware is currently rated as 10 percent disabling under Diagnostic Code 5271.  

For limited motion of an ankle, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

DC 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under that code, the Schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

An October 2010 VA treatment note confirms a diagnosis of post-traumatic arthritis.  The RO established service connection for the osteoarthritis in March 2015.  Thus, it is appropriate for the Board to consider this manifestation as part of the service-connected ankle disability.  Therefore, DCs 5010 and 5003 are applicable, and direct the Board's attention to DC 5271 for limitation of motion referable to the ankle.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, swelling, incoordination, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Also with arthritis, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a March 2009 statement, the Veteran indicated that his ankle pain had worsened from a dull aching pain to an almost constant aching pain, with occasional sharp pain.  He reported that his ankle had begun to stiffen more frequently, especially on days he was at work.  He has recently been fitted for an ankle brace.  

The Veteran was afforded a VA examination in April 2009 where he reported moderate pain, described as an ache when walking and when on his feet, and stiffness.  He denied instability, weakness, episodes of dislocation or subluxation.  No constitutional symptoms or incapacitating episodes of arthritis were noted.  

On examination, the examiner noted that the Veteran's gait was normal; there was no evidence of abnormal weight bearing or evidence of arthritis.  The Veteran's range of motion was to 0 to 20 degrees for the left dorsiflexion and 0 to 40 degrees for the left plantar flexion.  There was no objective evidence of pain with active motion on the left side.  An x-ray examination revealed no acute fracture or abnormality.  

At a June 2009 VA podiatry visit, the Veteran reported increased ankle pain over the previous months and a new assignment with his job at the United States Postal Service.  The podiatrist recommended having the Veteran's hardware removed since they appeared to be the source of the pain.  The podiatrist also wanted to rule out degenerative joint disease.  

In January 2010, the Veteran underwent surgery to remove the hardware in his left ankle.  The surgery was unsuccessful due to the screws being stripped and deeply embedded in the tibial bone   The Veteran had 4 to 6 weeks of convalescing following the surgery.  

The Veteran has been prescribed three different medications for his ankle pain.  The Veteran has reported that the medications have caused him to vomit and have insomnia.  

In May 2010, the Veteran was afforded another VA examination where he reported right foot pain, trouble walking or standing over 30 minutes.  On examination, the examiner noted the Veteran's left ankle range of motion was 0 to 0 degrees for dorsiflexion and plantar flexion 0 to 30 degrees.  The Veteran had stiffness at the end range of dorsiflexion and plantar flexion.  There was tenderness over the medial malleolus and Achilles tendon.  No swelling was noted.  The Veteran had a right ankle boot on during the examination.  The examiner noted a slight circumducting gait pattern of the right leg.  

In an October 2010 statement, the Veteran stated that the screws in his ankle have begun to back out of his ankle and pierce his skin.  He reported that the pain was intolerable, even with use of pain medications.

An October 2010 VA treatment note indicates that the Veteran was diagnosed with post-traumatic arthritis of the left ankle joint by "noted official impression."  A November 2010 VA treatment note indicates that the Veteran was being treated for post traumatic arthritis of the left ankle joint.  

An August 2011 VA treatment note indicates that the Veteran reported an aching pain in his left ankle.  He requested that the hardware be removed.  The Veteran underwent an x-ray examination which indicated that two orthopedic screw heads were protruding into the soft tissue structures.  The podiatrist noted that the screws may be contributing to the Veteran's pain.  

At a January 2015 VA examination, the Veteran was diagnosed with osteoarthritis of the left ankle.  His range of motion was noted as "abnormal or outside of normal range," but did not contribute to functional loss.  There was evidence of pain with weight bearing, but no localized tenderness or pain on palpation of the joint.  The Veteran was able to perform repetitive testing with at least three repetitions and no additional loss of function or range of motion.  The examiner noted that the Veteran did not have ankylosis.  The examiner concluded that the Veteran's arthritis of the left ankle was more likely than not a complication of his service-connected ankle fracture.  

The Board notes that the Veteran was awarded a 100 percent temporary rating for a period of convalescing following his surgery, from January 6, 2010 to April 1, 2010.  This decision does not disturb that rating.  

The Board finds that prior to May 12, 2010, the severity of the Veteran's left ankle disability most closely approximated the criteria for a 10 percent rating.  In that regard, the Veteran's range of motion was relatively normal and he experienced aching pain.  He had not been diagnosed with arthritis.  The Board has considered the medical and lay evidence and found them to be credible.  There is no evidence, medical or lay, which would suggest that a higher rating is warranted.  The Veteran's symptoms caused at most a moderate degree of limited motion.  

From May 12, 2010, the Veteran's dorsiflexion range of motion was severely limited and the Veteran was diagnosed with arthritis of the left ankle joint.  The Veteran's dorsiflexion range of motion was 0 to 0, with pain at the end range of flexion.  The Board finds that the Veteran's motion of the left ankle more nearly approximates that of marked degree considering the Veteran's pain on motion.  This is the maximum rating available under Diagnostic Code 5271.  
Other rating criteria have been considered, but there is no other diagnostic code that would afford the Veteran a rating in excess of 20 percent for the left ankle disability. 

Specifically, ankylosis of the ankle is rated under Diagnostic Code 5270, which is the only ankle diagnostic code that provides a higher rating than a 20 percent rating.  Ankylosis is when the joint is fixed in place and unable to be moved.  At the May 2010 VA examination, the examiner noted that the Veteran could not dorsiflex his left ankle (dorsiflexion was from 0 to 0 degrees); however, the Veteran's plantar flexion was from 0 to 30 degrees.  This evidence indicates that the Veteran does not have ankylosis of the left ankle.  Although the Veteran's left ankle could not dorsiflex, he had plantar flexion and thus could move his ankle.  Therefore, a rating under this code is not for application in this case.

Further, the evidence does not indicate a severe foot injury under Diagnostic Code 5284, such that a higher rating would be warranted under that code.  The Board concludes, however, that DC 5284 is not applicable to the instant case and that the Veteran's service-connected ankle disability is more appropriately rated under Diagnostic Codes 5271, 5010 and 5003.  Specifically, a higher or separate rating under DC 5284 is not warranted as the clear intent of DC 5284 is to encompass disabilities not contemplated by the other DCs of the foot, as evidenced by its title of "Foot injuries, other."  In this case, and as discussed above, the Veteran is service-connected for postoperative residuals of fractured left ankle, with osteoarthritis, which clearly is fully and best contemplated within the rating criteria for DC 5271.  As such, the most appropriate codes under which to rate the Veteran's left ankle disability are Diagnostic Codes 5010, 5003 and 5271 for painful motion and arthritis.  

As mentioned above, the Veteran has a diagnosis of osteoarthritis of the left ankle and has a limited range of motion.  However, a separate rating is not warranted for arthritis and such an assignment would result in impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).  Diagnostic codes 5010 and 5003 provide that arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic - in the instant case, Diagnostic Code 5271 - unless the limitation of motion of the specific joint is noncompensable.  Here, the Veteran's limitation of motion of his left ankle is not rated as noncompensable.  Rather, the Veteran's limitation of motion of the left ankle is rated as 10 percent disabling, prior to May 12, 2010 and 20 percent disabling thereafter.  Therefore, the Board finds that the Veteran's symptoms associated with his osteoarthritis, including painful motion, have been considered and compensated under Diagnostic Code 5271 - limitation of motion of the ankle, as provided by Diagnostic Codes 5010 and 5003.

In short, the Board finds that staged ratings are appropriate.  The RO has assigned a 10 percent rating for the entire appeals period.  The Veteran's signs and symptoms reflect that a 20 percent rating, but no higher, is appropriate from May 12, 2010 forward.  To this extent, the appeal is granted.

IV.  Extraschedular Consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected postoperative residuals, fracture left ankle is inadequate.  Here, the Veteran's service-connected ankle is manifested by signs and symptoms such as arthritis, aching and sharp pain and limited range of motion.  These contentions do not rise to the level of an "exceptional picture."  Indeed, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, the rating schedule accounts for the Veteran's limited and painful movements.  Consequently, the available schedular evaluations are adequate to rate this disability The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

V.  TDIU

In a July 2010 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.  Although the Veteran did not file a notice of disagreement regarding this claim, the Board has jurisdiction over the matter under Rice, as there is evidence that the Veteran may be unemployable due to his service-connected disabilities.  Further, the Board finds that there is no prejudice to the Veteran in addressing the claim for a TDIU, as the RO has already provided the Veteran proper notice regarding the claim for a TDIU and adjudicated the claim in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for migraine headaches, rated at 30 percent disabling; postoperative residuals, fracture, left ankle, with hardware, rated as 10 percent disabling, prior to May 12, 2010 and 20 percent disabling thereafter (granted in the current decision); chronic adjustment disorder with depressed mood, rated as 10 percent disabling; and a scar, rated as noncompensable.  His combined rating is 50 percent, from May 12, 2010.  See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

Here, the Veteran is currently employed as a police dispatcher.  Although he states that he is being paid "considerably less than a police officer with comparable training and experience," he is nevertheless gainfully employed.  See September 2011 VA Form 9.  The Veteran was previously offered a job as a police officer, but due to his physical disabilities, he did not qualify for that position.  However, he did qualify for a police dispatcher position.  Although, it may not be the job that the Veteran prefers, it is gainful employment nonetheless.  The Board notes that a January 2015 VA examination report indicated that it would be impossible for the Veteran to work due to his prostrating headaches; however, the Veteran is currently employed.  

In summary, the preponderance of the most probative evidence of record does not show the Veteran to be unable to maintain substantially gainful employment due solely to his service-connected disabilities.  Therefore, entitlement to a TDIU is not warranted; the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).













	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 10 percent for the service-connected postoperative residuals, fracture left ankle, with hardware, prior to May 12, 2010, is denied.

Entitlement to an increased rating of 20 percent, but no higher, for the service-connected postoperative residuals, fracture left ankle, with hardware, to include osteoarthritis, from May 12, 2010, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is denied.  



___________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


